 1

 2

 3

 4

 5

 6

 7
                                   UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9

10
      RICHARD LEE ROJAS-RENTERIA,                           Case No. 1:20-cv-01761-NONE-HBK
11
                     Plaintiff,                             ORDER GRANTING MOTION TO
12                                                          WITHDRAW AS ATTORNEY OF
              v.                                            RECORD
13

14    COMMISSIONER OF SOCIAL SECURITY,                      (Doc. No. 12)

15                   Defendant.                             CLERK TO UPDATE DOCKET
16

17          Plaintiff Richard Lee Rojas-Renteria, through his counsel of record Jonathan O. Peña,
18   initiated this action on December 14, 2020 by filing a complaint seeking review of the
19   Commissioner of Social Security decision denying plaintiff’s application for Social Security
20   benefits. (Doc. No. 1). Before the Court is Attorney Peña’s motion to withdraw as plaintiff’s
21   counsel of record. (Doc. No. 12).
22          Attorney Peña moves to withdraw from representing plaintiff due to a break-down in the
23   attorney-client relationship. (Id. at 3). Plaintiff has not responded to multiple letters from
24   Attorney Peña sent to plaintiff’s last known address. (Id. at 5). Attorney Peña also attempted to
25   speak with plaintiff by telephone on multiple occasions without success. (Id.). Absent
26   communication with his client, Attorney Peña states “he cannot make substantive decisions about
27   plaintiff’s case.” (Id. at 3). A copy of the motion to withdraw was sent to plaintiff’s last-known
28
                                                        1
 1   address. (Id. at 8). Neither the Commissioner not plaintiff have filed an opposition or otherwise
 2   responded to Peña’s motion to withdraw. (See Docket).
 3          Under Local Rule 182(d), “an attorney who has appeared may not withdraw leaving the
 4   client in propria persona without leave of court.” Any motion seeking to withdraw must describe
 5   counsel’s efforts to notify their client of their withdrawal and identify for the court their client’s
 6   last known address. (Id.). Withdrawal is further governed by the Rules of Professional Conduct
 7   of the State Bar of California.” (Id.) Those rules permit an attorney’s withdrawal where it is
 8   “unreasonably difficult for the lawyer to carry out the representation effectively.” Cal. Rule of
 9   Professional Conduct 1.16(b)(4).
10          Whether to grant or deny a motion to withdraw as counsel is within the court’s discretion.
11   Campbell v. Obayashi Corp., 424 F. App'x 657, 658 (9th Cir. 2011); LaGrand v. Stewart, 133
12   F.3d 1253, 1269 (9th Cir. 1998). Determining whether to grant a withdrawal of counsel “involves
13   a balancing of the equities,” and the court should consider whether there is good cause for
14   withdrawal, and how withdrawal will impact other litigants and the ultimate resolution of the
15   case. McClain v. Am. Credit Resol., Inc., 2020 WL 8619963, at *2 (E.D. Cal. Apr. 6, 2020).
16   Granting a withdrawal may be “subject to such appropriate conditions as the Court deems fit.”
17   L.R. 182(d)
18          The court finds good cause to grant Attorney Peña’s motion to withdraw. Attorney Peña
19   made numerous attempts to contact his client through multiple mediums, to no avail. An attorney
20   cannot effectively represent a client with whom they cannot communicate and permitting this
21   situation to continue will only further delay the resolution of this case.
22          Accordingly, it is ORDERED:
23          1.      Attorney Peña’s motion to withdraw as attorney of record (Doc. No. 12) is
24                  GRANTED and Attorney Jonathan O. Peña is relieved as counsel of record for
25                  Richard Lee Rojas-Renteria in this action;
26          2.      The Clerk shall remove Attorney Jonathan O. Peña as counsel for plaintiff from
27                  the docket;
28
                                                         2
 1            3.      Plaintiff, within thirty (30) days of this order, shall have new counsel enter an
 2                    appearance on his behalf or alternatively advise the court whether he wishes to
 3                    proceed in this matter pro se.
 4            4.      The Clerk of Court is directed to update the docket to reflect plaintiff’s contact
 5                    information and last known address (See Doc. N. 12 at 5, ¶6):
                                          Richard Lee Rojas-Renteria
 6                                          2546 East Tyler Avenue
 7                                            Fresno, CA 93701
              5.      The Clerk of Court is directed to mail a copy of this order to plaintiff at the above
 8
                      address.
 9

10
     IT IS SO ORDERED.
11

12   Dated:        May 3, 2021
13                                                        HELENA M. BARCH-KUCHTA
                                                          UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                                         3
